UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 8, 2010 Merix Corporation (Exact name of registrant as specified in its charter) Oregon 1-33752 93-1135197 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 15725 SW Greystone Court Suite 200 Beaverton, Oregon 97006 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (503) 716-3700 N/A (Former name or former address if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ý Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01.
